Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claim 1 which overcomes the 35 U.S.C. 112(b) rejection and cancellation of claims 5-6 which overcomes the 35 U.S.C. 112(b), 102(a)(1), and 103 rejections. While the combined teaching from prior art of Rodocker (4590740) and McVey (20020114727) appear to disclose a similar method (see paragraphs 20-21 on pp. 11-15 of Non-Final Action mailed 6/24/2021), examiner found applicant’s arguments against the combined teaching persuasive (see paragraph 20 on p. 12 in “Response to Arguments” section of Final Office Action mailed 12/13/2021) where neither Rodocker nor McVey teaches that a heated air containing a sterilizer is provided “to simultaneously sterilize and heat the inner surfaces of the sleeve that form the bottom part for closing the bottom part” where “the heated air being set to melt a thermoplastic resin on the inner surfaces of the sleeve” “in a state where the sleeve stands in a columnar shape" before “folding the bottom part of the sleeve along a bottom part forming line and bonding the folded bottom part of the sleeve together under pressure thereby forming the bottom part”. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method for sterilizing a sleeve in an aseptic filing system that molds the sleeve into a paper container having a bottomed tubular shape comprising the steps as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799